      Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 1 of 7




                                                                        D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                                                                       NEVADA CITY, CA 95959


                                                                                  April 12, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: PLAINTIFF’S OFFER OF CHANGE OF VENUE
      1:18-cv-08653-VEC-SDA

Your Honor,

1.     As you may be aware the Defendant has filed motion papers known as ECF number 239,
dated 4/11/2021. In said papers the Defendant seeks to stay discovery pursuant to Section 76(a)
of the New York Civil Rights law and “CVP 3211(11)(g)(3)”.
2.     Since approximately February 13, 2021 (as indicated in the attached South Carolina police
report) the Defendant no longer resides in the State of New York. Presently, the Defendant is
engaged social media video podcasts that document his “road trip” to Hollywood, California (his
former residence). The Defendant has not created any video content in the State of New York
since approximately 2/13/2021 (see Port of Charleston, South Carolina police report – attached).
3.     It is believed that the Defendant has resided in the State of California for a consecutive
thirty (30) day period, creating an issue as to the Defendant’s true residence.
4.     If it please the Court, the Plaintiff voluntarily can submit a motion for CHANGE OF
VENUE of this action from the Southern District of New York to the federal court serving
Oakland, California.
5.     Such a change of venue would be more convenient for possible witnesses to include
Manuel Chavez, III (Carson City, Nevada) and Thomas Schoenberger (Provo, Utah).
Signed this twelfth day of April (4/12), 2021.

             Respectfully,                                       D. GEORGE SWEIGERT
                                                                  GENERAL DELIVERY
                                                             NEVADA CITY, CA 95959-9998
             D. Geo. Sweigert                        SPOLIATION-NOTICE@MAILBOX.ORG

                                                 1
     Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 2 of 7




                              CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twelfth (4/12) day
of April, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                     Jason Goodman, CEO
 U.S. District Court 500 Pearl Street             Multimedia System Design, Inc.
 New York, New York 10007-1312                    252 7th Avenue, Apart. #6S
 temporary_pro_se_filing@nysd.uscourts.gov        New York, NY 10001
                                                  truth@crowdsourcethetruth.org




                                                                   D. GEORGE SWEIGERT
                                                                       Pro Se Non-Attorney
                                                                    GENERAL DELIVERY
                                                                  NEVADA CITY, CA 95959




                                              2
Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 3 of 7
Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 4 of 7
Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 5 of 7
Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 6 of 7
Case 1:18-cv-08653-VEC-SDA Document 240 Filed 04/12/21 Page 7 of 7
